Exhibit 10.16(a)
Amendment to
Jos. A. Bank Clothiers, Inc. Executive Management Incentive Plan
Effective as of March 30, 2010
The Jos. A Bank Clothiers, Inc. Executive Management Incentive Plan is hereby
amended to add the following as Section 18 thereof:
18. ADJUSTMENT OF AWARDS DUE TO RESTATEMENT OF EARNINGS. The Company will, to
the extent permitted by governing law, require reimbursement of any cash or
stock-based incentive compensation paid to any named executive officer (for
purposes of this section “named executive officers” has the meaning given that
term in Item 402(a)(3) of Regulation S-K under the Securities Exchange Act of
1934) where: (i) the payment was predicated upon the achievement of certain
financial results that were subsequently the subject of a substantial
restatement, and (ii) in the Committee’s view the officer engaged in fraud or
misconduct that caused or partially caused the need for the substantial
restatement. In each instance described above, the Company will, to the extent
practicable, seek to recover the described cash or stock-based incentive
compensation for the relevant period, plus a reasonable rate of interest. In
addition, with respect to other Participants, the Committee may make retroactive
adjustments to, and the Participant shall reimburse to the Company, any cash or
stock-based incentive compensation paid to the Participant where such
compensation was predicated upon achieving certain financial results that were
substantially the subject of a restatement, and as a result of the restatement
it is determined that the Participant otherwise would not have been paid such
compensation, regardless of whether or not the restatement resulted from the
Participant’s misconduct. In each such instance, the Company will, to the extent
practicable, seek to recover the amount by which the Participant’s cash or
stock-based incentive compensation for the relevant period exceeded the lower
payment that would have been made based on the restated financial results.

 

 